 1
 2
 3
 4
 5
 6
 7
 8
 9                                    UNITED STATES BANKRUPTCY COURT
10                                    WESTERN DISTRICT OF WASHINGTON

11   In Re:                                               Case No. 20-11870-TWD
12
     Nicholas Clifton Barnard,                            Chapter 7
13
              Debtor.                                     [PROPOSED]
14                                                        ORDER TERMINATING THE
15                                                        AUTOMATIC STAY

16            This matter came before the Court on the Motion for Relief from Automatic Stay filed by
17   Santander Consumer USA Inc. (“Creditor”).               Based upon the record on file and the
18
     representations made to the court, IT IS HEREBY ORDERED:
19
              1.    This Order affects the 2013 Ford C-Max VIN: 1FADP5CU7DL531019 (the
20
21            “Vehicle”).
22            2.    The automatic stay is terminated as to Creditor. Creditor may pursue all remedies
23
              under state law to enforce its security interest in the Vehicle and/or as to enforcement of
24
              the Retail Installment Contract that is the subject of Creditor’s motion.
25
26
27
28
29
     Order Granting Relief from Stay - 1                                       McCarthy & Holthus, LLP
     MH# WA-20-162851-CPG                                                      108 1st Avenue South, Ste. 300
                                                                               Seattle, WA 98104
                                                                               (206) 596-4856


     Case 20-11870-TWD                 Doc 12-2   Filed 08/06/20   Ent. 08/06/20 15:59:43         Pg. 1 of 2
 1            3.    The relief granted herein shall be binding and of full force and effect in any
 2
              conversion of this case to any other chapter.
 3
              4.    The relief order shall be effective immediately notwithstanding the provisions of
 4
 5            FRBP 4001 (a)(3).

 6
 7                                            / / / END OF ORDER / / /
 8
 9   Submitted by:

10   McCarthy & Holthus, LLP
11
     /s/ James K. Miersma
12   James K. Miersma WSBA 22062
     Lance E. Olsen WSBA 25130
13   Attorneys for Creditor
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
     Order Granting Relief from Stay - 2                                      McCarthy & Holthus, LLP
     MH# WA-20-162851-CPG                                                     108 1st Avenue South, Ste. 300
                                                                              Seattle, WA 98104
                                                                              (206) 596-4856


     Case 20-11870-TWD                 Doc 12-2   Filed 08/06/20   Ent. 08/06/20 15:59:43        Pg. 2 of 2
